Citation Nr: 0824820	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1990 to August 1998, to include service in 
Southwest Asia during Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for migraine headaches.

The Board notes that in May 2005 correspondence, the veteran 
appears to raise a claim regarding connection for an 
undiagnosed illness related to his service in Southwest Asia.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND



Initially, the Board notes that a Remand is required for 
issuance of a supplemental statement of the case (SSOC).  
Subsequent to the statement of the case (SOC) issued in 
October 2006, the RO obtained a new VA examination and 
additional VA medical records, which have not been considered 
in connection with the veteran's claim.  This information 
includes the most recent medical findings regarding the 
veteran's headache disorder.  The law requires that the RO 
consider the evidence added to the record since the October 
2006 SOC, re-adjudicate the claim, and issue an appropriate 
SSOC.  38 C.F.R. §§ 19.31, 19.37 (2007).

Additionally, Remand is required for further evidentiary 
development.  Specifically, the veteran should be informed of 
the importance of information relating to how his service-
connected headache condition impacts his ability to work, and 
he should be asked to supplement the record with documents 
providing this information.  

The veteran alleges that he meets the criteria for a 
schedular 50 percent evaluation for migraine headaches.  The 
schedule provides that a 50 percent evaluation is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
evidence of record establishes that the veteran has headaches 
three or four times a week, and they last from four to six 
hours on average.  Twice a year or so, he will have headaches 
that last three or four days.  He states that accompanying 
his headaches he has photophobia and nausea.

During the severe, twice annual headaches, the veteran is 
confined to home and bed rest in a dark room.  During the 
more frequent, less severe headaches, the veteran has 
indicated that when at home he goes to a dark room and lays 
down.  At work, he goes to a quiet room away from the inmates 
he guards as a corrections officer, and rests until he can go 
home.  He also has stated that he misses work at times.

It is unclear from the veteran's description of his behavior 
at work during headaches whether he is continuing to perform 
official duties, or is unavailable to do so.  It is also not 
clear from the record how often he misses work.  These facts 
directly address the applicable evaluation criteria, 
specifically the prostrating nature of the attacks and his 
economic inadaptability.

The Board notes that VA has a duty under the Veterans Claims 
Assistance Act of 2000 (VCAA) both to notify the veteran that 
information and evidence addressing these points would be 
helpful in substantiating his claim, and to assist him in 
obtaining such.  While April 2005 correspondence did address 
the provisions of the VCAA, it did not adequately inform him 
of the importance of evidence regarding his occupational 
function.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran has addressed his work capacity and impact of his 
headaches on his daily work activity to a limited extent, but 
in light of the centrality of this information to 
consideration of his claim, a Remand is required to ensure a 
meaningful opportunity to participate in the evaluation 
process and preserve the essential fairness of the 
adjudication.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (regarding notice 
to the veteran of the need for evidence 
addressing his occupational functioning).

2.  Ask the veteran to identify his 
current employer, to include contact 
information and address, and to supply a 
release form to allow VA to obtain on his 
behalf his work attendance records/leave 
statements and a description of his job 
duties.  Alternatively, the veteran should 
be asked to provide copies of these 
official records covering the period since 
November 2004.

3.  Ask the veteran to more fully describe 
his actions at work during a headache.  He 
should state whether he is completely 
relieved of duty, or goes to an 
observation pod where he can sit quietly 
and observe activity as part of his job.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then consider all the evidence 
added to the record since the October 2006 
SOC, and readjudicate the claim on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC, to 
include consideration of all evidence 
associated with the file since October 
2006, and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

